

SALE AND CONVEYANCE AGREEMENT




THIS AGREEMENT made as of the 12th day of April 2010.




966749 Alberta Corp., a body corporate registered to carry on business in the
Province of Alberta and having an office in the City of Calgary, in the Province
of Alberta (hereinafter called “Vendor")


- and -


Xtrasafe, Inc., a body corporate registered to carry on business in the State of
Florida and having an office in the City of Naples, in the State of Florida
(hereinafter called "Purchaser").


WHEREAS the Vendor as to 100% of its 2.51255% working interest  has agreed to
convey the Assets to the Purchaser and the Purchaser has agreed to purchase the
Assets from the Vendor on the terms and conditions set forth herein;


NOW THEREFORE in consideration of the premises and the mutual covenants and
warranties herein contained, the parties agree as follows:




ARTICLE I


INTERPRETATION


1.01           Definitions.  In this Agreement, including the recitals and the
Schedules, the following terms have the following meanings:


(a)  
“Agreement” means this agreement dated April 12, 2010 between 966749 Alberta
Corp. and Xtrasafe, Inc.;



(b)  
"Assets" means all of the Vendor’s interest in the Lands, Lease and the
100/06-07-049-15W5/00

 well;


(c)
"Closing" means the transfer of the Assets, the payment by the Purchaser of the
Purchase Price and the delivery of all documents required hereby, which will
occur at the Vendor’s office at the Closing Time;



(d)
"Closing Time" means 2:00 PM (Calgary time) on the 12th day of April, 2010, or
such other time and date as the parties may agree;



(e)  
“Consideration” means a cash consideration of $6,000.00 (Six Thousand dollars)
plus GST in Canadian funds;



(f)
"Documents" means all contracts and agreements pertaining to the Assets and, to
the extent they are in possession or control of the Vendor;



(g)
"Effective Time" means 8:00 am (Calgary time) on the 12th day of April, 2010;



(h)
“Lands”  means the lands described in Schedule "A";



(i)
"Leases" means the petroleum and natural gas leases and other agreements by
virtue of which the Vendor is entitled to explore for, recover, remove or
dispose of hydrocarbon substances within the formations in the Lands described
in Schedule "A";






 
1

--------------------------------------------------------------------------------

 

(j)
“Right of First Refusal” means right of first refusal, pre-emptive right of
purchase or similar right whereby any party has the right to acquire or purchase
a portion of the Assets as a consequence of the Vendor having agreed to convey
the Assets to the Purchaser in accordance herewith;



(k)
“Well” means the wellbore, casing, tubing, wellhead and other production
equipment as described on Schedule “A”.



 
 


ARTICLE II


CONVEYANCE OF ASSETS
AND RELATED MATTERS




2.01  
Conveyance Vendor, pursuant to and for the Consideration, the receipt and
sufficiency of such consideration being hereby acknowledged by Vendor, hereby
sells, assigns, transfers, conveys and sets over the Assets unto Purchaser, at
the Closing Time, to have and to hold the same absolutely, together with all
benefit and advantage to be derived therefrom.





2.02           Cash Allocation.  The cash consideration will be allocated as
follows:


(a)           Lands and
Leases:                                                                       $4,800.00
(b)           Tangibles:                                                                                     $1,190.00
(c           Miscellaneous
Interests:                                                         
    $    10.00
(d)           GST on
Tangibles:                                                                       $    59.50
TOTAL                                                                                   
     $6,059.50






2.03           Effective Time This Conveyance shall be effective as of the
Effective Time;




2.04      Instruments of Conveyance and Transfer.


(a)  
The Vendor agrees to prepare all necessary assignments or transfers of the
Leases, notices of assignment, assignment and novation agreements and other
documents of transfer and conveyance (“Specific Conveyances”) in a form and
substance reasonably satisfactory to the Purchaser to effectively vest in the
Purchaser good and sufficient title to the Assets; and



(b)  
All Specific Conveyances that are prepared and circulated to the Purchaser at a
reasonable time prior to Closing shall be executed and delivered by the parties
at Closing.  Forthwith after Closing, the Purchaser shall circulate and at the
Purchaser’s cost register, as the case may be, all Specific Conveyances that by
their nature may be circulated or registered.





2.05
Rights of First Refusal Prior to or following Closing the parties hereto shall
use all reasonable efforts to obtain and deliver to the other party all
necessary consents, permissions and approvals by third parties and governmental
and regulatory authorities in connection with the transaction contemplated
herein.



2.06
Documents Vendor shall deliver at Closing to Purchaser all Documents.
















 
2

--------------------------------------------------------------------------------

 

ARTICLE III


REPRESENTATIONS AND WARRANTIES


3.01
Representations and Warranties of the Vendor



(a)
Encumbrances  Except for the encumbrances listed in Schedule “A”, the Assets are
now, were at the Effective Time and will be at the Closing Time, free and clear
of all liens, charges, encumbrances and adverse claims created by, through or
under the Vendor or of which the Vendor is aware.



(b)
Claims.  To the best of the Vendor’s knowledge:



 
(i)
there are no existing proceedings, actions or lawsuits against or with respect
to the Assets or notifications in respect to any environmental deficiencies from
any regulatory body.



 
(ii)
there are no orders or directives under any statute, law, rule, order or
regulation which relates to environmental matters and which require any work,
repairs, construction or capital expenditures with respect to the Lands, where
such orders or directives have not been complied with in all material respects;
or



 
(iii)
there are no demands or notices issued under any statute, law, rule, order or
regulation with respect to the breach of any environmental, health or safety law
applicable to the Lands, including, without limitation, any statute, law, rule,
order or regulation respecting the use, storage, treatment, transportation or
disposition of environmental contaminants, which demand or notice remains
outstanding at the date hereof.



ARTICLE IV


CONDITIONS OF CLOSING




4.01
Conditions of the Vendor.  The obligation of the Vendor under this Agreement to
consummate the transactions contemplated hereby is subject to the following
conditions, which conditions may be waived at the option of the Vendor:



(a)
Legal Matters.  All instruments and documents required to carry out the terms of
this Agreement and to consummate the transactions contemplated hereby will be in
form and substance satisfactory to the Vendor, acting reasonably, and executed
and delivered by the Purchaser; and





4.02
Conditions of the Purchaser.  The obligation of the Purchaser under this
Agreement to consummate the transactions contemplated hereby is subject to the
following conditions, which conditions may be waived at the option of the
Purchaser:



(a)
Accuracy of Representations and Warranties.  The Vendor's representations and
warranties herein contained were true when made, have continued to be true in
all material respects from the date hereof to the Closing Time and are true in
all material respects as of the Closing Time.



(b)  
Performance of Agreements.  The Vendor has performed all obligations and
Agreements and complied with all covenants and conditions contained in this
agreement to be performed or complied with by it at or prior to the Closing
Time.



(c)
Legal Matters.  All instruments and documents required to carry out the terms of
this Agreement and to consummate the transactions contemplated hereby will be in
form and substance satisfactory to the Purchaser, acting reasonably, and
executed and delivered by the Vendor.








 
3

--------------------------------------------------------------------------------

 

ARTICLE V


TITLE EXAMINATION


5.01
Access. Prior to the Closing Time, Purchaser shall have the opportunity to
review all leases, agreements and other documents and correspondence, affecting
the title of Vendor to the Assets as are in the possession of Vendor or to which
Vendor has access and Purchaser shall be satisfied in its unrestricted
discretion with the results of such title examination.



Deficiency Statement.  Prior to the Closing Date, Purchaser shall give to Vendor
written notice of all defects of which it is aware which in its reasonable
opinion adversely and materially affect the title of Vendor to the Assets and
which Purchaser does not waive (all of which are herein referred to as "Title
Defects").  Prior to the Closing Date, Vendor shall diligently make all
reasonable efforts to cure or remove all Title Defects.  If all Title Defects
are not cured or removed prior to the Closing Date, Purchaser, by notice to
Vendor may elect:
 
 
 
(a)
to waive the uncured Title Defects and acquire the affected Assets without any
abatement of the Purchase Price therefore; or



 
(b)
to terminate the agreement to acquire the Assets, in its entirety, without
liability or obligation on the part of either party.





 
ARTICLE VI
 


ENVIRONMENTAL ASSESSMENT


6.01
Environmental Assessment.  Prior to the Closing Time, Purchaser shall be
entitled to conduct all such environmental audits and assessments as it
determines necessary and Purchaser shall be satisfied in its unrestricted
discretion with the results of such environmental audits and assessments.





 
ARTICLE VII
 


 
INDEMNITY
 


7.01
Vendor
Vendor shall remain responsible to Purchaser for all claims, liabilities,
losses, costs (including legal fees) and expenses and, in addition, shall
indemnify and save harmless Purchaser from and against all claims, liabilities,
losses, costs (including legal fees) and expenses, which Purchaser may pay,
suffer or incur in respect of any matter or thing related to the Assets and
accruing prior to the Effective Date.



7.02
Purchaser shall remain liable to Vendor for all losses, costs, damages and
expenses whatsoever which the Vendor may incur as a result of any matter related
to the Assets and subsequent to the Effective Time.





 
Article VIII
 



 
4

--------------------------------------------------------------------------------

 

MISCELLANEOUS


8.01
Further Assurances.  After the Closing Time, at the Purchaser's request, without
further consideration, the Vendor will execute and deliver or cause to be
executed and delivered such other instruments of conveyance and transfer as the
Purchaser reasonably may request to more effectively vest the Assets in the
Purchaser.



8.02
Assignment.  Neither party may assign this Agreement or any part thereof prior
to Closing. Except as otherwise provided herein, this Agreement will be binding
upon and enure to the benefit of the parties and their successors and assigns.







8.03
Counterpart Execution.    This Agreement may be executed in counterpart and all
counterparts taken together shall constitute one agreement.







ARTICLE IX


 
CONDITIONS SATISFIED
 


9.01
Conditions Satisfied Each of the Vendor and Purchaser acknowledge and confirm
that all conditions to the Closing contained in the Agreement have been
satisfied or waived.






 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the parties hereto have executed this Conveyance as of the
day and year first above written.










966749 Alberta
Corp.                                                                                     




/s/


--------------------------------------------------------------------------------








Xtrasafe, Inc.








/s/


--------------------------------------------------------------------------------






































































Execution page to, and forming part of a Sale and Conveyance Agreement dated
April 12, 2010 between 966749 Alberta Corp., as Vendor and Xtrasafe, Inc., as
Purchaser

 
6

--------------------------------------------------------------------------------

 

Schedule “A”


Attached to and forming part of a Sale and Conveyance Agreement dated April 12,
2010 between 966749 Alberta Corp., as Vendor and Xtrasafe, Inc., as Purchaser








Lands                                           Lease                                P&NG
Rights                                     Encumbrances


Twp 49 Rge 15 W5M: 7            Crown PNG Lease No.     PNG to base
Shunda                          S/S Lessor0587090167Royalty


Well: Apex et al Peco 100/06-07-049-15W5/00


 


 
 


 
















7


--------------------------------------------------------------------------------
